DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 9-13, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claim 1 is allowed for disclosing:
wherein the controller is further configured to calculate an amount of change of maximum discharge capacity of the positive electrode of the lithium ion battery cell with respect to the usage period by using an equation below:
                
                    
                        
                            ∆
                            Q
                        
                        
                            r
                            e
                            s
                            i
                            d
                            u
                            a
                            l
                            _
                            P
                        
                    
                    =
                    
                        
                            Q
                        
                        
                            P
                            _
                            S
                            O
                            H
                            2
                        
                        
                            t
                        
                    
                    
                        
                            1
                            -
                            
                                
                                    P
                                
                                
                                    f
                                    _
                                    S
                                    O
                                    H
                                    2
                                
                            
                        
                    
                    -
                    
                        
                            Q
                        
                        
                            P
                            _
                            S
                            O
                            H
                            1
                        
                        
                            t
                        
                    
                    (
                    1
                    -
                    
                        
                            P
                        
                        
                            f
                            _
                            S
                            O
                            H
                            1
                        
                    
                    )
                
             ,
where                         
                            
                                
                                    ∆
                                    Q
                                
                                
                                    r
                                    e
                                    s
                                    i
                                    d
                                    u
                                    a
                                    l
                                    _
                                    P
                                
                            
                        
                    : the change of the maximum discharge capacity of the positive electrode of the lithium ion battery cell, and 
wherein the amount of change of the maximum discharge capacity of the positive electrode of the lithium ion battery cell corresponds to a total amount of lithium ions consumed by a side reaction between the positive electrode and an electrolyte solution during the usage period.
Takahashi et al. (U.S. Publication No. 2018/0313906) discloses estimating an amount of deterioration caused by aging, but fails to disclose calculating a change of the maximum discharge capacity of the positive electrode of the lithium battery cell, and the change of the 
Matsubara et al. (U.S. Publication No. 2013/0314050) and Nakazawa et al. (U.S. Publication No. 2015/0364794) disclose that side reactions can decrease the charge-discharge capacity and that the total amount of lithium ions decreases as a result of the side reactions. However, Matsubara and Nakazawa fail to disclose a method of calculating the change of the maximum discharge capacity of the positive electrode that is recited in claim 1.
The independent claim 5 is allowed for disclosing:
wherein the controller is further configured to calculate an amount of change of maximum discharge capacity of the negative electrode of the lithium ion battery cell with respect to the usage period by using an equation below:
                
                    
                        
                            ∆
                            Q
                        
                        
                            r
                            e
                            s
                            i
                            d
                            u
                            a
                            l
                            _
                            N
                        
                    
                    =
                    
                        
                            Q
                        
                        
                            N
                            _
                            S
                            O
                            H
                            1
                        
                        
                            t
                        
                    
                    *
                    
                        
                            n
                        
                        
                            f
                            _
                            S
                            O
                            H
                            1
                        
                    
                    -
                    
                        
                            Q
                        
                        
                            N
                            _
                            S
                            O
                            H
                            2
                        
                        
                            t
                        
                    
                    *
                    
                        
                            n
                        
                        
                            f
                            _
                            S
                            O
                            H
                            2
                        
                    
                     
                
             , 
where                         
                            
                                
                                    ∆
                                    Q
                                
                                
                                    r
                                    e
                                    s
                                    i
                                    d
                                    u
                                    a
                                    l
                                    _
                                    N
                                
                            
                        
                    : amount of change of the maximum discharge capacity of the negative electrode of the lithium ion battery cell, and 
wherein the amount of change of the maximum discharge capacity of the negative electrode of the lithium ion battery cell corresponds to a total amount of lithium ions consumed by a side reaction between the negative electrode and an electrolyte solution during the usage period.
Takahashi et al. (U.S. Publication No. 2018/0313906) discloses estimating an amount of deterioration caused by aging, but fails to disclose calculating a change of the maximum discharge capacity of the negative electrode of the lithium battery cell, and the change of the 
Matsubara et al. (U.S. Publication No. 2013/0314050) and Nakazawa et al. (U.S. Publication No. 2015/0364794) disclose that side reactions can decrease the charge-discharge capacity and that the total amount of lithium ions decreases as a result of the side reactions. However, Matsubara and Nakazawa fail to disclose a method of calculating the change of the maximum discharge capacity of the negative electrode that is recited in claim 5.
The independent claim 13 is allowed for disclosing:
calculating, by the controller, an amount of change of maximum discharge capacity of the positive electrode of the lithium ion battery cell with respect to the usage period by using an equation below:
                
                    
                        
                            ∆
                            Q
                        
                        
                            r
                            e
                            s
                            i
                            d
                            u
                            a
                            l
                            _
                            P
                        
                    
                    =
                    
                        
                            Q
                        
                        
                            P
                            _
                            S
                            O
                            H
                            2
                        
                        
                            t
                        
                    
                    
                        
                            1
                            -
                            
                                
                                    P
                                
                                
                                    f
                                    _
                                    S
                                    O
                                    H
                                    2
                                
                            
                        
                    
                    -
                    
                        
                            Q
                        
                        
                            P
                            _
                            S
                            O
                            H
                            1
                        
                        
                            t
                        
                    
                    
                        
                            1
                            -
                            
                                
                                    P
                                
                                
                                    f
                                    _
                                    S
                                    O
                                    H
                                    1
                                
                            
                        
                    
                     
                
            ,
where                         
                            
                                
                                    ∆
                                    Q
                                
                                
                                    r
                                    e
                                    s
                                    i
                                    d
                                    u
                                    a
                                    l
                                    _
                                    P
                                
                            
                        
                    : the change of the maximum discharge capacity of the positive electrode of the lithium ion battery cell, 
wherein the amount of change of the maximum discharge capacity of the positive electrode of the lithium ion battery cell corresponds to a total amount of lithium ions consumed by a side reaction between the positive electrode and an electrolyte solution during the usage period.
Takahashi et al. (U.S. Publication No. 2018/0313906) discloses estimating an amount of deterioration caused by aging, but fails to disclose calculating a change of the maximum discharge capacity of the positive electrode of the lithium battery cell, and the change of the 
Matsubara et al. (U.S. Publication No. 2013/0314050) and Nakazawa et al. (U.S. Publication No. 2015/0364794) disclose that side reactions can decrease the charge-discharge capacity and that the total amount of lithium ions decreases as a result of the side reactions. However, Matsubara and Nakazawa fail to disclose a method of calculating the change of the maximum discharge capacity of the positive electrode that is recited in claim 13.
The independent claim 17 is allowed for disclosing:
calculating, by the controller, an amount of change of maximum discharge capacity of the negative electrode of the lithium ion battery cell with respect to the usage period by using an equation below:
                
                    
                        
                            ∆
                            Q
                        
                        
                            r
                            e
                            s
                            i
                            d
                            u
                            a
                            l
                            _
                            N
                        
                    
                    =
                    
                        
                            Q
                        
                        
                            N
                            _
                            S
                            O
                            H
                            1
                        
                        
                            t
                        
                    
                    *
                    
                        
                            n
                        
                        
                            f
                            _
                            S
                            O
                            H
                            1
                        
                    
                    -
                    
                        
                            Q
                        
                        
                            N
                            _
                            S
                            O
                            H
                            2
                        
                        
                            t
                        
                    
                    *
                    
                        
                            n
                        
                        
                            f
                            _
                            S
                            O
                            H
                            2
                        
                    
                
             , 
where                         
                            
                                
                                    ∆
                                    Q
                                
                                
                                    r
                                    e
                                    s
                                    i
                                    d
                                    u
                                    a
                                    l
                                    _
                                    N
                                
                            
                        
                    : the amount of change of the maximum discharge capacity of the negative electrode of the lithium ion battery cell, 
wherein the amount of change of the maximum discharge capacity of the negative electrode of the lithium ion battery cell corresponds to a total amount of lithium ions consumed by a side reaction between the negative electrode and an electrolyte solution during the usage period.
Takahashi et al. (U.S. Publication No. 2018/0313906) discloses estimating an amount of deterioration caused by aging, but fails to disclose calculating a change of the maximum discharge capacity of the negative electrode of the lithium battery cell, and the change of the 
Matsubara et al. (U.S. Publication No. 2013/0314050) and Nakazawa et al. (U.S. Publication No. 2015/0364794) disclose that side reactions can decrease the charge-discharge capacity and that the total amount of lithium ions decreases as a result of the side reactions. However, Matsubara and Nakazawa fail to disclose a method of calculating the change of the maximum discharge capacity of the negative electrode that is recited in claim 17.
The dependent claims 9-12 are allowed for depending from the allowed claims 1 and 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/Examiner, Art Unit 2863         

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863